                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER SLAIGHT, ET AL.,                        CASE NO. 15-cv-01696-YGR
                                   7                   Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFFS’
                                   8             vs.                                         ADMINISTRATIVE MOTION TO STRIKE
                                                                                             TCS’S RESPONSE TO PLAINTIFFS’ COST
                                   9     TATA CONSULTANCY SERVICES, LTD,                     OBJECTIONS
                                  10                   Defendant.                            Re: Dkt. No. 704
                                  11

                                  12          The Court has reviewed the papers submitted by the parties in connection with plaintiffs’
Northern District of California
 United States District Court




                                  13   administrative motion to strike TCS’s response to plaintiffs’ cost objections. (Dkt. Nos. 705, 706.)
                                  14   Unfortunately, the bickering that has infected this litigation persists.
                                  15          First, the Court is unpersuaded by TCS’s current argument that it viewed plaintiffs’
                                  16   objections filed January 28, 2019 as “a motion to deny TCS its costs in total” improperly styled as
                                  17   an objection. TCS did not so characterize plaintiffs’ objections in its actual response, which is
                                  18   now the subject of the instant administrative motion. (Compare Dkt. No. 706 at 1 with Dkt. No.
                                  19   703 at 1 (TCS notes therein “[p]ursuant to stipulation, plaintiffs filed an objection on January 28,
                                  20   2019” to which “TCS hereby files its response”) (emphasis supplied). The Court will not entertain
                                  21   such revisionist explanations for violations of the local rules. Accordingly, the Court GRANTS
                                  22   plaintiffs’ motion and hereby STRIKES TCS’s filing at Docket Number 703.
                                  23          Next, the Court agrees with TCS that plaintiffs’ argument that “the Court should exercise
                                  24   its discretion to decline to tax costs, as an award of costs would be inequitable” (see Dkt. No. 698
                                  25   at 2:18-10:5) is not properly characterized as “specific objections to any item of cost claimed in
                                  26   [TCS’s] bill, succinctly setting forth the grounds of each objection.” See L.R. 54-2(a). Moreover,
                                  27   plaintiffs’ argument attempts to circumvent the procedure for filing a proper motion for review of
                                  28   the clerk’s cost determination. See Federal Rule of Civil Procedure 54(d)(1). Therefore, the
                                   1   Court STRIKES this portion of plaintiffs’ objection as filed in violation of Federal Rule of Civil

                                   2   Procedure 54(d)(1) and Local Rule 54-2. To the extent there is an objection to the clerk’s cost

                                   3   determination, plaintiffs shall comply with Rule 54(d)(1).

                                   4          The Court considered issuing monetary sanctions against both parties for violations of the

                                   5   rules but has already spent more than enough time on this squabble. Further rule violations will be

                                   6   viewed as intentional and flagrant. Parties are hereby warned.

                                   7          This Order terminates Docket Number 704.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: February 12, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  11                                                         UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
